ITEMID: 001-93088
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF WRONSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1963 and lives in Gdynia.
6. On 30 March 1993 the Chief of the Gdańsk Regional Police Headquarters (Komenda Wojewódzka Policji) dismissed the applicant from the police service (he was held accountable for accepting bribes).
7. On 14 May 1993 the Chief of the Principal Police Headquarters (Komenda Główna Policji) upheld the decision.
8. In November 1992 the Gdynia prosecution authorities charged the applicant, a serving police officer at the time, with numerous counts of fraud.
9. On 30 June 1993 a bill of indictment against the applicant and eleven other suspects was lodged with the Gdynia District Court (Sąd Rejonowy).
10. The applicant did not submit any information concerning the court’s hearings between July 1993 and January 2005.
11. Two hearings, scheduled on 1 February and 8 March 2005, were adjourned as some of the suspects failed to appear.
12. Two hearings, scheduled on 12 April and 10 May 2005, were cancelled due to the judge’s illness.
13. On 7 June 2005 the court severed the charges against the applicant and four other accused.
14. Subsequently, the trial court held hearings on 12 and 26 July, 6 September, 12 October, 17 November and 12 December 2005, and 18 January, 15 February, 15 March, 19 April, 5 and 29 June and 19 July 2006.
15. On 21 July 2006 the Gdynia District Court convicted the applicant as charged and sentenced him to one year and six months’ imprisonment and a fine of 800 Polish zlotys (PLN).
16. On 25 September 2006 the applicant appealed.
17. On 11 December 2006 his appeal was dismissed by the Gdańsk Regional Court (Sąd Okręgowy).
18. On 2 October 2006 the applicant lodged a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) and asked for just satisfaction.
19. On 13 November 2006 the Gdańsk Regional Court dismissed his complaint. It limited its examination of the length of proceedings issue to the period after the entry into force of the 2004 Act and stressed that the Act could not be applied to the protracted length of court proceedings occurring before that date. Having analysed the conduct of the District Court during the period after the entry into force of the 2004 Act, the Regional Court found that there were no delays for which the District Court could be held responsible. Pointing to the complexity of the case and the voluminous documentation gathered in the proceedings it held that the proceedings had been conducted with due diligence and within a reasonable time.
20. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
